Citation Nr: 1220396	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  03-33 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran has active military service from November 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2002 rating determination of the New Orleans, Louisiana, Regional Office (RO).  

The Board previously remanded this matter in February 2008 and June 2010.

The statements of the Veteran and an October 2002 statement from his treating VA physician have raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) but the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD, as well as schizoaffective disorder and depression, had its onset in related to service.


CONCLUSION OF LAW

Service connection is warranted for PTSD, schizoaffective disorder and depression.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011); 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board grants service connection for PTSD, schizoaffective disorder and depression, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for psychiatric disability.  He specifically maintains that his current psychiatric symptoms are related to the dangers associated with his base coming under enemy mortar attack and being exposed to combat related causalities while in Vietnam. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a foundational matter, a July 2009 memorandum from the United States Army and Joint Services Records Research Center (JSSRC) and a September 2010 AMC/RO memorandum specifically confirm that the Veteran's claimed stressors are related to fear of hostile or terrorist activity and are consistent with the places, types and circumstances of his service.  The respective memorandums corroborate the Veteran's account of being subject to enemy attack in March 1967, while attached to the 776th Tactical Airlift Squadron at the Ching Chaun Kang Air Base, Republic of Vietnam, and in July 1967 at the NaTrang Airbase.  Given the foregoing, his MOS, unit assignments and locations, the Board finds that the Veteran likely experienced events/circumstances that presented actual or threatened death/serious injury.  What is more, the Veteran's account of these experiences has remained generally consistent, have been corroborated by the JSSRC and there is no clear and convincing evidence counter to his account of in-service experiences.  The Veteran's account of in-service stressor(s) is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressors have been confirmed.  See 38 C.F.R. § 3.304(f)(3).  

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between this confirmed stressor and any current diagnosis of PTSD.  

A July 2009 VA examination documents the Veteran's account of psychiatric symptoms associated with his military service, to include fearing for his life, personal safety and being subject to enemy attack(s), while in the Republic of Vietnam.  Based on his account of symptomatology, current examination findings, relevant medical evidence, and the Veteran's confirmed in-service stressors, the VA psychiatrist diagnosed the Veteran with PTSD.  

Additionally, numerous VA psychiatric treatment records detailing the Veteran's generally consistent account of psychiatric symptomatology and in-service stressors have been associated with the record.  Importantly, in respective October 2002 and June 2006 statements, the Veteran's respective treating VA psychiatrist and psychologist provide clear medical opinions that the Veteran's diagnosis of PTSD is related to his service in the Republic of Vietnam, which at least in part is related to his confirmed stressors.  

	Merits

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and, as previously noted, his claimed in-service stressors have been sufficiently confirmed, by the JSSRC and pursuant to 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence of record addressing the determinative matter at hand weighs in favor of the claim.  Specifically, a July 2009 VA physician and statements from his respective VA psychiatrist and psychologist dated in June 2006 and October 2002 document the Veteran's diagnosis of PTSD.  Additionally, the aforementioned records reflect that the provided diagnosis was based on the Veteran's account of in-service stressors, current examination findings and relevant medical evidence.  While not explicitly stated, the Board concludes that the respective VA psychologists sufficiently convey that the Veteran's diagnosed PTSD is, at least in part, due to his confirmed in-service stressor(s).  Moreover, the provided medical diagnoses and opinions are highly probative, given each reflects the VA psychologists consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds the most probative medical evidence of record to weigh in favor of the Veteran's claim.  

In sum, the Veteran's claimed in-service stressor has been sufficiently corroborated and he has been diagnosed with PTSD on multiple occasions.  Additionally, the most probative medical evidence of record sufficiently relates diagnosed PTSD to the Veteran's military service, to include his confirmed stressor.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for PTSD have been met and the claim is granted.  

As an aside, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  Thus, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  As such, because the lay and medical evidence reflects that the Veteran has psychiatric symptoms that have been diagnosed as PTSD and related to service, the Board finds that service connection is warranted for this disability.  Finally because the competent and credible evidence, medical and lay, shows that the Veteran's schizoaffective disorder and depression have been present since service and/or were aggravated by PTSD, service connection is also warranted for these conditions.  See VA Examination Rpts., Dec. 29, 2011, Nov. 17, 2010 and Aug. 20, 2002.  


ORDER

Service connection for PTSD with schizoaffective disorder and depression is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


